United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                 October 22, 2004

                                       Before

                   Hon. RICHARD D. CUDAHY, Circuit Judge


GREAT WEST CASUALTY COMPANY,                    ]   Appeal from the United
        Plaintiff-Appellee,                     ]   States District Court
                                                ]   for the Southern District
No. 03-3520                       v.            ]   of Indiana, Indianapolis
                                                ]   Division.
NATIONAL CASUALTY COMPANY,                      ]
        Defendant-Appellant.                    ]   No. 02 C 936
                                                ]
                                                ]   Larry J. McKinney,
                                                ]        Chief Judge.


       Upon consideration of the MOTION TO CORRECT CLERICAL ERRORS
IN THE OPINION, filed on October 18, 2004, by counsel for the appellee,

         IT IS ORDERED that the motion is GRANTED. The court’s opinion in this
case, issued October 6, 2004, is AMENDED as follows. The references to Great
West in lines 1 and 21 of the opinion are replaced with references to National
Casualty. Line 1 should read, "...analysis which National Casualty is proposing..."
Line 21 should read, "National Casualty relies heavily on..."